DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application no. 2019088625 filed in Japan on 05/08/2019. It is noted that the applicant has filed a certified copy of the application as required by 37 CFR 1.55. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims 1-20 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al. (Eri Murata, Masao Ikekawa and Ichiro Kuroda, “Fast 2D IDCT Implementation With Multimedia Instructions For a Software Mpeg2 Decoder”, in Proc. IEEE Int. Conf. Acoustics, Speech and Signal Processing, May 1998, vol. 5, pp. 3105–3108), hereinafter Murata, in view of Kakarala et al. (US 20030091242 A1), hereinafter Kakarala.
Regarding claim 1, 
Murata a decoding device “MPEG2 decoder, Abstract” which performs mxn element Inverse Discrete Cosine Transform (IDCT) processing or pxq element IDCT processing on a transform coefficient matrix with mxn elements 5on which Discrete Cosine Transform (DCT) processing has been performed for each block of mxn pixels, the m, n, p and q being natural numbers of 2 or more and having a relationship of m>p and n>q, or m>p and n>q (Fig. 5, switch between IDCT “normal” 8x8 and IDCT 4x4), the decoding device comprising: 
a decoding processing unit configured to decode an encoded 10transform coefficient sequence, to output the transform coefficient matrix with the mxn elements obtained by rearranging a decoded transform coefficient sequence in a form of a zigzag scan matrix, End-Of-Block (EOB) information indicating a location of a last coefficient which in not 0 in the transform 15coefficient matrix with the mxn elements (Fig. 5 selecting IDCT “normal” using “EOB”, We select an IDCT algorithm according to the address of the end of block “EOB” code and the number of nonzero coefficients, Section 2.3. Distribution of nonzero coefficients, P. 3106), 
a two-dimensional IDCT processing unit configured to perform the mxn element IDCT processing or the pxq element IDCT 60processing on the transform coefficient matrix with the mxn elements, (IDCT4x4 when the EOB address is less than 10 , Section 2.3. Distribution of nonzero coefficients, P. 3106), 10wherein the two-dimensional IDCT processing unit comprises: 
an IDCT determination unit configured to determine the number of elements in a row direction and a column direction required to select the mxn element IDCT processing or the pxq element IDCT processing based on the transform coefficient matrix 15with the mxn elements and the EOB information (Fig. 5: switch between IDCT “normal” 8x8 and IDCT 4x4); 
an mxn IDCT processing unit configured to perform the mxn element IDCT processing (Fig. 5: IDCT normal); and 
a pxq IDCT processing unit configured to perform the 20pxq element IDCT processing (Fig. 5: IDCT 4x4), wherein the mxn IDCT processing unit and the pxq IDCT processing unit are configured to selectively perform the mxn 61element IDCT processing or the pxq element IDCT processing on the transform coefficient matrix with the mxn elements based on a determination result by the IDCT determination unit, and to restore image data for each block of mxn pixels (Fig. 5: and section 3 IMPLEMENTATION IN A SOFTWARE MPEG2 DECODER).  
Murata did not explicitly teach Zero-Run-Length (ZRL) information indicating the number of coefficients which is 0 between the last coefficient which is not 0, and a coefficient which is not 0 and which is located immediately before the last coefficient which is not 0 in the transform coefficient matrix with the mxn elements.
Kakarala teach Zero-Run-Length (ZRL) information indicating the number of coefficients which is 0 between the last coefficient which is not 0, and a coefficient which is not 0 and which is located ([0037][0038]; Table 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Kakarala to the teachings of Murata. The motivation for such an addition would be to provide obvious alternative of representing/checking zero/non-zero coefficient of sparse block (Murata, section 2.2. IDCT for sparse blocks).

Regarding claims 2-7, are rejected under the same reasoning as claim 1, where they represent special cases of checking for zero/non-zero coefficient inside/outside the pxq “4x4” block. The motivation for such an addition would be to provide obvious alternative of representing/checking zero/non-zero coefficient of sparse block (Murata, section 2.2. IDCT for sparse blocks).

Regarding claim 8, 
The combination of Murata and Kakarala teaches all the features of claim 1, as outlined above.
Murata further teaches wherein the m and n are 8, respectively (An 8x8 point two-dimensional IDCT can be realized by the 8 point one-dimensional IDCTs for eight rows and eight columns, Section 2.1 Normal IDCT) and wherein the p and q are 4, respectively ((3)IDCT-4x4, Section 2.2 IDCT for sparse blocks).  

Regarding claims 9-14, are rejected under the same reasoning as claim 1, where they represent special cases of checking for zero/non-zero coefficient inside/outside the pxq “4x4” block. The motivation for such an addition would be to provide obvious alternative of (Murata, section 2.2. IDCT for sparse blocks).

Regarding claims 18-20 “method”, are rejected under the same reasoning as claims 1-7 “device”.


Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Murata in view of Kakarala, and in further view of Kato et al. (US 5371611 A), hereinafter Kato.
Regarding claim 15, 
The combination of Murata and Kakarala teaches all the features of claim 1, as outlined above.
However Murata teaches MPEG2 decoder, zigzag scan, de-quantization and image reconstruction (Section 3.2: Performance Evaluation, P. 3108) and Murata did present details of these steps.
Kato teaches an entropy decoding unit configured to decode encoded data including the encoded transform coefficient sequence, and to output the decoded transform coefficient sequence, and the EOB information obtained by decoding the encoded data (Unit 21, Fig. 7); a zigzag scan processing unit configured to generate the transform coefficient matrix with the mxn elements obtained by rearranging the decoded transform coefficient sequence in the form of the zigzag scan matrix (Unit 22, Fig. 7); and  an inverse quantization processing unit configured to perform inverse quantization processing by multiplying each element of the transform coefficient matrix with the mxn elements by each element of a quantization matrix with mxn elements (Unit 23, Fig. 7), wherein the transform coefficient (Fig. 7).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Kato to the teachings of Murata and Kakarala. The motivation for such an addition would be to provide details of efficient decoder (Murata, section 3.2) that can is fully or partly omitted according to the "0" coefficient distribution (Kato, Abstract).

Regarding claim 16, 
The combination of Murata and Kakarala and Kato teaches all the features of claim 15, as outlined above.
Murata further teaches wherein the inverse quantization processing unit is configured to output a quantization coefficient value (Q value) used for determining a value of each element of the quantization matrix with the mxn elements to the IDCT determination unit as Q value information, wherein the IDCT determination unit comprises: 
an EOB determination unit configured to determine whether one of the mxn element IDCT processing, the pxq element IDCT processing and zero-coefficient determination processing is to be performed and to output an EOB determination result (We select an IDCT algorithm according to the address of the end of block “EOB” code and the number of nonzero coefficients. The address of EOB code represents the position in a block where the remainder of coefficient are zero, Section 2.3. Distribution of nonzero coefficients, P. 3106); 
a Q value determination unit comprising a Q determination value register storing a Q determination value, and configured to determine whether one of the mxn element IDCT (Many of the input coefficients of IDCT in MPEG decoder are zero due to quantization. This can be utilized to reduce cycle counts in the IDCT by eliminating the calculation for zero coefficients…. (3)IDCT-4x4 This is an algorithm for a block which has only 4x4 low frequency components. By using MMX instructions which operate four pixels in parallel, an 8x8 2D IDCT can be realized by four 1D IDCTs. The IDCT-4x4 eliminates the calculation for one IDCT which has no nonzero coefficient. Section 2.2. IDCT for sparse blocks; (3) IDCT4x4 when the EOB address is less than 10, Section 2.3. Distribution of nonzero coefficients, P. 3106; Fig. 5 selection between IDCT4x4 and normal IDCT 8x8).  

Regarding claim 17, is rejected under the same reasoning as claim 16, where Murata further teach “motion compensation for MPEG decoder and inter/intra frame are well-known case 3.2. Performance Evaluation”; Fig. 5 selection between IDCT4x4 and normal IDCT 8x8 based on the sparse property of the IDCT block).  

Please note: Kato can be used instead of Murata to cover claims 1-7 and 18-20, where Kato (Fig. 8 and 9) shows selection of either using the whole IDCT 8x8 “m x n” or portion of the IDCT “p x q” based on the zero/non-zero coefficients “sparse” and the EOB.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422.  The examiner can normally be reached on Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/AYMAN A ABAZA/Primary Examiner, Art Unit 2419